DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the  steps  of cutting the multi-length capillary body and the multi-length heating element between adjacent pairs of electrical contacts to form a plurality of heater and wick assemblies,  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  The original disclosure fails to adequately disclose how the adjacent pairs of electrical contacts are cut to form a plurality of heater and wick assemblies.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-11, 13-16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by DePiano et al. (US 2014/0270729A1)
	DePiano discloses in reference to claim:

1.  A heater and wick assembly for an aerosol generating system, the assembly comprising: a capillary body 526;  a heating element 528 arranged on an outer surface of the capillary body;  a first electrical contact 584a;  a second electrical contact 584b making a pair of spaced apart electrical contacts fixed around the capillary body 526 and coupled with the heating element 528;  and a support member 530 extending along at least part of a length of the capillary body 526. 

    PNG
    media_image1.png
    623
    587
    media_image1.png
    Greyscale

 
2.  The heater and wick assembly according to claim 1, wherein at least one of the pair of electrical contact 584a  and  584b is dimensioned so as to friction fit (interference fit) around the outer surface of the capillary body.  See Figure 21
 
3.  The heater and wick assembly according to claim 1, wherein at least one of the  pair of electrical contact 584a and 584b extends around at least part of the circumference of the capillary body and has dimensions such that there is an interference fit between the at least one of the first electrical contact and the second electrical contact and the capillary body.  See Figure 21

    PNG
    media_image1.png
    623
    587
    media_image1.png
    Greyscale

 
4.  The heater and wick assembly according to claim 1, wherein at least one  or both of the pair of  electrical contacts extends around substantially an entire circumference of the capillary body.  See Figure 21
 
5.  The heater and wick assembly according to claim 1, wherein at least one or both of the electrical contacts is rigid. Rings 584 are rigid. 
 
6.  The heater and wick assembly according to claim 1, wherein the heating element comprises: a coil of electrically resistive wire wound around the capillary body. .  See Figure 21

 
7.  The heater and wick assembly according to claim 1, wherein the capillary body 526 is elongate, and the pair of electrical contacts comprise a first electrical contact 584a is at or adjacent to a first end of the capillary body, and the second electrical contact 584b is at or adjacent to a second end of the capillary body. 
 
8.  The heater and wick assembly according to claim 1, wherein the support 530 member is rigid. 
 
9.  The heater and wick assembly according to claim 1, wherein the support 530 member extends along substantially an entire length of the capillary body. 
 
10.  The heater and wick assembly according to claim 1, wherein the support member 530 has a solid cross-sectional area. 
 
11.  The heater and wick assembly according to claim 1, wherein the support member 530 comprises a central portion (shown at B in figure 21) and a plurality of transverse ribs (shown at A) . 

    PNG
    media_image2.png
    612
    641
    media_image2.png
    Greyscale
 

 
13.  An aerosol-generating system comprising: a heater 528 and wick assembly including according to claim 1, including inter alia, a capillary body 526, a heating element 528 on an outer surface of the capillary body, a first electrical contact 584a, a second electrical contact 584b, each of the first electrical contact and the second electrical contact fixed around the capillary body and coupled with the heating element, and a support member 530 extending along at least part of a length of the capillary body;  a liquid storage portion 410 in fluid communication with the capillary body;  and an electric power supply 110 connectable to the heating element via the first electrical contact and the second electrical contact. 
 
14.  The aerosol-generating system according to claim 13, wherein the pair of electrical contacts each comprise an outwardly extending tab [See Figure 21] , and further comprising: a housing 402 having one or more ports into which one or both of the outwardly extending tabs are received and retained. See Figure 15 .  
 
15.  The aerosol-generating system according to claim 13, wherein the aerosol-generating system is an electrically heated smoking system. 

16.  A method of manufacturing a heater and wick assembly for an aerosol  generating system, the method comprising: providing a capillary body 526;  providing support member 530 extending along at least part of the length of the capillary body;  arranging a heating element 528 on an outer surface of the capillary body;  and securing the heating element to the outer surface of the capillary body by fixing a pair of spaced apart electrical contacts 584 around the capillary body and over the heating element. 




 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim  12 is/are rejected under 35 U.S.C. 103 as being unpatentable over DePiano et al. (US 2014/0270729A1) in view of Davis et al. (US 2017/0188626A1)
	DePiano discloses the claimed invention as described above except in reference to claim:

12.  The heater and wick assembly according to claim 1, wherein the support member is formed from an electrically insulative material.
	It is noted that Applicant discloses the claimed invention can have either electrically conductive or non-conductive support members. It is also noted that the choice of materials to use for the support members is limited to either non-conductive or conductive.  
	Davis discloses a similar device wherein the heating means is directly printed on the capillary means. One of skill in the art would find it obvious to print the heating means on the capillary tube of DePiano or alternatively to print a conductive path on the support member 530 such that the large support structure 530 could be made of non-conductive material in order to limit the surfaces that may cause short circuits of the heating circuit. 

Claim  17  is/are rejected under 35 U.S.C. 103 as being unpatentable over DePiano et al. (US 2014/0270729A1) in view of Liu (US 2012/0260927A1)
	DePiano discloses the claimed invention as described above except in reference to claim:

17.  The method according to claim 16, wherein: the providing a capillary body 526 includes providing a multi-length capillary body, the arranging a heating  includes arranging a multi-length heating element on an outer surface of the multi-length capillary body, and the securing the heating element includes 
fixing a plurality of pairs of spaced apart electrical contacts around the multi-length capillary body and over the multi-length heating element to secure the multi-length heating element to the outer surface of the multi-length capillary body. 
	Liu discloses a similar device wherein there is  arranged  a heating means Includin a multi-length heating element 1 similar to that shown in Applicant’s figure 6A.
	It would have been obvious to one of skill in the art to modify the device of DePiano to include multiple heaters as suggested by Liu for the stated reasons or otherwise to provide redundancy. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOR S CAMPBELL whose telephone number is (571)272-4776.  The examiner can normally be reached on M,W-F 6:30-10:30, 12-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 5172724480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOR S CAMPBELL/Primary Examiner, Art Unit 3761